United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 14, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-20785
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

STACY C. CHAPMAN,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 4:04-MC-186
                         --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Stacy C. Chapman appeals from the district court’s order

compelling the enforcement of two Internal Revenue Service (IRS)

summonses.     She argues that, as a resident of Texas, she is not

subject to the jurisdiction of the Internal Revenue Code, and she

seeks to assert her Fifth Amendment privilege against self-

incrimination in response to the district court’s order.

     We have consistently rejected the argument that citizens of

Texas are citizens of a “sovereign state” and therefore not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20785
                                 -2-

subject to the Internal Revenue Code.      See, e.g., Sochia v.

Comm’r, 23 F.3d 941, 943-44 (5th Cir. 1994).     Furthermore,

Chapman has not made the required showing that the IRS’s purpose

in issuing the summonses was solely criminal such that she may

raise the Fifth Amendment privilege.    See United States v.

Roundtree, 420 F.2d 845, 852 (5th Cir. 1969).     Chapman’s appeal

is therefore without arguable merit and is dismissed as

frivolous.    See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).

     The Government and Chapman have filed cross-motions for

sanctions.    We have repeatedly warned “that frivolous challenges

to the sixteenth amendment and income tax legislation and

regulations [will] result in the imposition of the full range of

sanctions provided by [FED. R. APP. P. 38].”    See Sochia, 23 F.3d

at 944.    We therefore grant the Government’s motion for sanctions

for a frivolous appeal, and impose upon Chapman the sum of $3,000

in damages.    See Parker v. Comm’r, 117 F.3d 785, 787 (5th Cir.

1997).    All other outstanding motions are denied.



     APPEAL DISMISSED AS FRIVOLOUS; GOVERNMENT’S MOTION FOR
SANCTION GRANTED; ALL OTHER OUTSTANDING MOTIONS DENIED.